Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION ANNOUNCES AGREEMENT TO PURCHASE THREE HANDYSIZE DRY BULK NEWBUILDINGS Mobile, Alabama, November 12, 2009 – International Shipholding Corporation (NYSE: ISH) today announced that it has entered into an agreement to purchase three 36,000 Deadweight Ton Handysize double hull dry bulk carrier newbuildings with an option for a fourth newbuilding. The three new vessels will be constructed at Hyundai Mipo Dockyard Co., Ltd. and are expected to be delivered between December 2010 and February Niels M.
